Citation Nr: 0911559	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

Procedural history

The Veteran served on active duty in the United States Army 
from August 1966 to August 1969.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

Service connection for PTSD was initially denied by the RO in 
an October 2000 rating decision.  The Veteran successfully 
reopened his claim, and in the above-mentioned September 2002 
rating decision, the RO granted service connection for PTSD; 
a 30 percent disability rating was assigned.  The Veteran 
expressed his disagreement with the assigned rating in May 
2003 and elected the Decision Review Officer (DRO) process.  
A DRO conducted a de novo review of the claim and issued a 
decision in a March 2004 statement of the case (SOC) which 
continued the Veteran's 30 percent disability rating.  The 
Veteran perfected his appeal with the timely submission of 
his VA form 9 (substantive appeal) on March 11, 2004.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in September 2006.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In a December 2007 decision, the Board denied the Veteran's 
claim of entitlement to a PTSD disability rating in excess of 
30 percent.  The Veteran appealed to The United States Court 
of Appeals for Veterans Claims (the Court).  While the matter 
was pending before the Court, in November 2008, the Veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a Joint Motion for Remand.  In a December 2008 
Order, the Court vacated the Board's December 2007 decision 
and remanded the matter for readjudication in light of the 
Joint Motion. 

Pursuant to the Joint Motion, in a January 2009 letter, the 
Board provided the Veteran and his representative the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response, the Veteran's 
representative submitted additional argument in March 2009.  
No additional evidence was submitted.


FINDING OF FACT

The Veteran's PTSD is manifested by anxiety, chronic sleep 
impairment, flattened affect, ongoing panic attacks, 
depression, hypervigilance, irritability, suicidal ideation 
and a restricted affect. 


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
Veteran's PTSD, currently evaluated at 30 percent, has not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased rating for his 
service-connected PTSD.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's December 2007 decision contained an extensive 
discussion concerning VCAA compliance.  See the December 13, 
2007 Board decision, pages 3-7.  The November 2008 Joint 
Motion for Remand, as adopted by the Court, did not mention 
any VCAA deficiencies, either as to adequacy of VCAA notice 
furnished by the RO or as to the Board's discussion of the 
adequacy of such notice in its December 2007 decision.  The 
Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  Thus, if there had been 
specific VCAA deficiencies, such would have been raised at, 
or by, the Court.  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-28 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

For the sake of brevity, the Board's previous lengthy 
discussion will not be repeated.  Although the Court's 
December 2008 Order serves to vacate the Board's December 
2007 denial and its legal efficacy, the Board's prior 
discussion nonetheless remains a matter of record, and one 
which was clearly provided to the Veteran.  Examination of 
the now-vacated decision reveals that the Board articulated 
how VCAA compliance with respect to the duty to notify was 
achieved.  Because the Joint Motion found no fault in the 
Board's previous notice discussion, and for the sake of 
economy, that complete discussion will not be repeated.

The Veteran and his attorney have not since raised any VCAA 
notice concerns.  It is abundantly clear that the Veteran 
through representative is fully aware of what is required 
under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the Veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) [VA has no further duty to notify a Veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
There is nothing in the Joint Motion which addresses the 
matter of VA's duty to assist.

In the March 2009 informal hearing presentation, the 
Veteran's representative noted that the last VA examination 
was conducted in 2005 and argued that another examination is 
required to accurately assess the current level of the 
Veteran's disability.  

The Board does not believe that the medical evidence of 
record in this case is inadequate to adequately evaluate the 
Veteran.  The Board notes that the Veteran's last VA 
examination occurred soon after he had alleged an increase in 
his disability symptoms.  Crucially, neither the Veteran nor 
his representative has argued that his PTSD symptoms have 
worsened since the last VA examination. An examination will 
not be ordered merely because time has passed.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA 
examination is not warranted based on the mere passage of 
time].

Because there is already of record competent medical evidence 
which addresses the Veteran's disability picture, there is no 
reasonable basis for ordering another examination.  A remand 
under such circumstances would be a useless expenditure of 
scarce VA medical and adjudicative resources, and would 
perpetuate "the hamster-wheel reputation of veterans law". 
See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, 
J., dissenting).  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim"].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim, and he 
has presented testimony at a personal hearing.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  




Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the Veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


The Court remand

The November 2008 Joint Motion, as adopted by the Court's 
December 23, 2008 Order, stated that "the Board failed to 
discuss the [Veteran's] global assessment functioning (GAF) 
scores ranging from fifty to fifty-five."  See November 2008 
Joint Motion, pages 2-3.  The Joint Motion also stated that 
the Board failed to address the competency, credibility, or 
probative weight of statements made by the Veteran and his 
spouse pertaining to his inability to obtain or maintain 
employment due to his psychiatric disorders.  Id at 4. 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the Veteran's claim of 
entitlement to service connection has been undertaken with 
that obligation in mind.

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the Veteran's overall psychiatric 
pathology is the result of his service-connected PTSD but 
additionally is the result of non service-connected 
personality disorder and alcohol, cocaine and marijuana 
abuse.  The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence in the instant case does not 
successfully differentiate between symptomatology associated 
with the Veteran's PTSD and that resulting from his 
personality disorder.  However, there is ample evidence of 
the difficulties that the Veteran is experiencing due to his 
well-documented polysubstance abuse.  

In the November 2008 Joint Motion, the parties noted that the 
Board has an obligation to "account for evidence that it 
finds persuasive or unpersuasive and provide the reasons for 
its rejection of any material evidence favorable to the 
[Veteran]."  See the November 2008 Joint Motion, pages 2-3.  
The parties then noted that the Board failed to discuss the 
Veteran's GAF scores ranging from 50-55 and specifically 
cited to four treatment records: an April 2001 urgent care 
notation; a February 2004 medical assessment; a November 2003 
discharge summary; and a "February 2005" VA progress note.

As an initial matter, the Board notes that the "February 24, 
2005" VAMC progress note referenced by the Joint Motion is 
most likely a November 13, 2002 treatment note that was 
printed on February 24, 2005.  After an exhaustive search of 
the Veteran's claims folder, the Board is confident that a 
February 24, 2005 progress note which documents a GAF score 
ranging from 50-55 does not exist.  However, the November 13, 
2002 treatment record, which was printed on February 24, 
2005,  does fit such a description.    

In any event, all four treatment records cited in the Joint 
Motion provide a GAF score that includes the symptomatology 
associated with the Veteran's non service-connected 
polysubstance abuse.  Specifically, the November 2002 
treatment record states that the Veteran consumes eight 
ounces of liquor a day while the February 2004 record 
describes the Veteran as alcohol dependent.  The April 2001 
urgent care note documents that the Veteran is abusing 
alcohol and using cocaine while the November 2003 discharge 
note records that the Veteran was abusing alcohol, cocaine 
and marijuana one month prior to his admission. 

In the now-vacated December 2007 decision, the Board noted 
that the June 2002 and February 2005 VA examiners provided 
separate GAF scores for the Veteran's PTSD and his non 
service-connected polysubstance abuse.   These GAF scores 
provide a more accurate reflection of the Veteran's 
functioning due to PTSD, without consideration of his non 
service-connected disabilities.  Specifically, the June 2002 
VA examiner stated that Veteran's PTSD GAF score was 60 while 
his polysubstance abuse GAF score was 48.  The February 2005 
VA examiner similarly stated that the Veteran's PTSD resulted 
in a GAF score of 58 while his personality disorder and 
polysubstance abuse resulted in a GAF score of 48.  

The Board notes that these separate GAF scores are congruent 
with the other medical evidence of record.  For example, in 
May 1998, when the Veteran's alcohol dependence and cocaine 
and marijuana abuse were in remission, his GAF score was 70.  
Whereas when the Veteran was discharged from mental health 
treatment in June 2002 with a diagnosis of polysubstance 
dependence and a GAF score of 45; PTSD was specifically ruled 
out as a diagnosis at the time of this discharge. 

In this case, the medical evidence of record indicates that 
the Veteran's principal problem is polysubstance abuse, to 
include alcohol, cocaine and marijuana use.  
[In June 2003, the Veteran reported consuming 8-16 ounces of 
liquor a day, using cannabis twice daily and smoking $200-300 
worth of cocaine once or twice a week.]  His history includes 
homelessness and drifting from place to place.  See, e.g., 
the report of a January 1997 admission to the Homeless 
Veteran's Program.  [Of interest, the Veteran smelled of 
alcohol on admission, and he was noncompliant with treatment; 
PTSD was not mentioned.]  

Furthermore, the record reveals that the Veteran has been 
attempting to deliberately mislead his medical care providers 
as to the severity of his substance abuse, at one point 
forbidding his mental health therapist from reporting his 
continued substance abuse to the clinicians providing his 
substance abuse treatment.  See, e.g., a January 2004 
individual psychotherapy treatment record. 

As noted above, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  However, the medical evidence in this 
case does successfully differentiate between the Veteran's 
PTSD GAF score and the GAF scores that involved all of his 
psychiatric disabilities.  Accordingly, the Board will rely 
upon the GAF scores provided in the June 2002 and February 
2005 VA examination reports as these scores are more 
reflective of the Veteran's PTSD symptomatology that those 
cited by the Joint Motion.

The Board will not belabor the point that it has, in fact, 
considered all assigned GAF scores.

Schedular rating

The Veteran's service-connected PTSD is currently evaluated 
30 percent disabling.  As described above, a 30 percent 
disability rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  

A 30 percent disability rating was assigned by the RO in 
September 2002 based on evidence of anxiety, occasional panic 
attacks, difficulty sleeping and a depressed mood.  

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing effective 
work and social relationships.  For reasons explained in 
greater detail below, the Board concludes that a 50 percent 
rating is not warranted. 

While not finding any fault with the Board's December 2007 
discussion of the Veteran's symptoms, the November 2008 Joint 
Motion requested that "the Board discuss any . . . symptoms 
of the [Veteran's] disability that are contained in the 
Department of Veterans Affairs (VA) medical examinations or 
which are reasonably raised by the record, but which it did 
not previously address."  See the November 2008 Joint 
Motion, page 3.  The parties then identified four specific 
medical records: a June 2001 intake and assessment; the July 
2002 VA examination; the January 2004 veteran information 
form, and; a December 2002 outpatient treatment record.  The 
Board will discuss these documents where appropriate below. 
However, the Board notes that the December 2002 outpatient 
treatment note identified by the Joint Motion addresses the 
Veteran's problems with polysubstance abuse and not his 
service-connected PTSD.  

During the July 2002 VA examination, the Veteran's affect was 
described as restricted.  In the January 2004 Veteran 
information form, L.L., M.S.W., checked a box noting that the 
Veteran had a flat or blunted affect.  The Board observes 
that a flattened affect and a blunted affect are medical 
terms of art with separate and distinct meanings.  See 
Dorland's Illustrated Medical Dictionary, 30th Edition, page 
36 (2003) [defining a flattened affect a "lack of signs 
expressing affect" and a blunted affect as "a severe 
reduction in the intensity of affect"].  However, since L.L. 
did not specify whether the Veteran's affect was flattened or 
blunted, the Board will weigh the evidence in favor of the 
Veteran and assume that his affect was flattened.  

During the February 2005 VA examination, the Veteran 
displayed no problems with language function and there was no 
indication of cognitive impairment.  Similarly, the July 2002 
VA examination found the Veteran had good concentration and 
his thought process was described as "goal directed."  As a 
result, the impaired abstract thinking or judgment criteria 
have not been met.  

With respect to impaired speech, the Board notes that nowhere 
in the VA examination reports or treatment records is the 
Veteran described as having circumstantial, circumlocutory or 
stereotyped speech.

With respect to panic attacks, in the July 2002 VA 
examination the Veteran reported having one panic attack 
while in jail.  However, a June 2001 intake assessment and a 
November 2003 discharge summary reported the Veteran 
suffering from panic or ongoing panic attacks. See also the 
December 2006 hearing transcript, page 10.  While the medical 
treatment record did not describe how frequent "ongoing" 
is, the Board believes that the report is sufficient to 
establish that the Veteran suffers from panic attacks 
occurring more than once a week. 

The February 2005 VA examination revealed that the Veteran 
had full use of his short and long term memory.  Similarly, 
the July 2002 VA examination found the Veteran's memory 
intact. There is no medical evidence indicating that the 
Veteran has impairment of his short- and long-term memory and 
he does not otherwise contend. 

Treatment records from the VAMC in Dayton, Ohio indicate that 
the Veteran has difficulty with anger outbursts and in the 
July 2002 VA examination the Veteran was described as 
experiencing periods of sadness; however, there is no 
indication in the medical record that the Veteran experiences 
any disturbances in motivation due to his PTSD.  See Melson 
v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].  
Furthermore, there is no medical evidence indicating that the 
Veteran has any difficulty understanding complex commands and 
he has not so alleged. 

With respect to the difficulty establishing effective work 
and social relationships criteria, during the February 2005 
VA examination the Veteran stated that he does "nothing in 
the area of fun" and that he does not have a social life.  
Despite the Veteran's assertions, the February 2005 examiner 
noted that the Veteran relayed stories of often being 
"harassed" by the police when sitting at a bus stop with 
his friends and when out late at night.  The examiner stated: 
"these descriptions are somewhat at odds with his claim that 
he . . . doesn't enjoy any type of social life."  The 
evidence of record also indicates that the Veteran recently 
started dating and spends a majority of his time at his 
girlfriend's house.  He has stated that they attended the 
"Sunday jazz festival at the park."  While the Board is 
cognizant of the Veteran's assertions and prior employment 
difficulties, the evidence fails to demonstrate that the 
Veteran currently has difficulty establishing and maintaining 
effective work and social relationships.  See Melson, supra. 

As indicated above, only two of the nine criteria necessary 
for a 50 percent rating have been met.  A review of the 
medical evidence indicates that the Veteran's psychiatric 
symptomatology centers around his difficulty sleeping, 
nightmares and ongoing anxiety.  As detailed in the law and 
regulations section above, these symptoms are more congruent 
with the Veteran's currently assigned 30 percent disability 
rating.  Therefore, based on a review of all the evidence, 
the Board concludes that an increased rating to 50 percent is 
not warranted. 

The Board has also considered the Veteran's entitlement to 70 
and 100 percent disability ratings.  The record indicates 
that the Veteran has met only one of the criteria for a 70 
percent rating.  VA outpatient treatment records from March 
2004 indicate that the Veteran has expressed suicidal 
ideation.  See also the December 2006 hearing transcript, 
page 14.  There is no evidence of record indicating the 
Veteran has obsessional rituals which interfere with routine 
activities, illogical speech or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Nor is there evidence of 
impaired impulse control, spatial disorientation or neglect 
of personal appearance and hygiene.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the Veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan  
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.  

The Board notes that the PTSD GAF scores assigned in the June 
2002 and February 2005 VA examinations, 60 and 58 
respectively, are reflective of mild to moderate impairment 
due to PTSD, which is consistent with the Veteran's assigned 
30 percent disability rating.

Thus, a review of the evidence indicates that symptomatology 
associated with the Veteran's PTSD most closely approximates 
that which allows for the assignment  of a 30 percent 
evaluation.  An increased rating is therefore denied.

Fenderson consideration

The Veteran's 30 percent disability rating for PTSD has been 
assigned as of the date of service connection, June 2, 2000.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, including that 
cited by the Joint Motion, shows that throughout the appeal 
period the Veteran has not evidenced PTSD symptomatology 
warranting a disability rating other than the currently 
assigned 30 percent.  The February 2005 and July 2002 VA 
examination reports along with the other evidence of record 
indicate the disability has remained relatively stable 
throughout the period.  There have been no medical findings 
and no other evidence which would allow for the assignment of 
an increased disability rating at any time during the period 
of time here under consideration.



Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, the record does 
not indicate that the Veteran has required frequent 
hospitalizations for his PTSD. 

With respect to employment, the record indicates that the 
Veteran last worked in 2003.  In the November 2008 Joint 
Motion, the parties stated that the Board failed to address 
the competency, credibility or probative weight of lay 
statements made by the Veteran and his wife as to his 
inability to obtain or maintain employment due to his 
psychiatric disorders.  See the November 2008 Joint Motion, 
page 4.  The Joint Motion specifically cited to several 
statements made by the Veteran, his wife, and his ex-wife.  
The Board has thoroughly reviewed these statements which, in 
essence, describe some of the Veteran's psychiatric 
symptomatology, indicate that he is having difficulty 
maintaining employment, and attribute these problems to his 
service-connected PTSD.

While the Board acknowledges that Veteran, his friends and 
family are competent to report on the symptoms they observe, 
they are not competent to attribute those symptoms to a 
specific disability. As discussed in detail above, the 
Veteran's psychiatric symptomatology includes his non 
service-connected polysubstance abuse and personality 
disorder.  The Veteran, his wife and ex-wife are not 
competent to separate his PTSD symptomatology from his other, 
non service-connected psychiatric disabilities.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Furthermore, the record contains medical evidence that 
specifically states that the Veteran's employment 
difficulties stem from his polysubstance (cocaine, alcohol 
and cannabis) abuse.  See, e.g., VAMC Little Rock hospital 
discharge summary dated August 2003.  Accordingly, the Board 
places greater weight on the medical evidence than on the lay 
statements from the Veteran, his wife and his ex-wife.

The Board therefore finds that the Veteran's service-
connected PTSD does not impact his ability to maintain 
employment beyond the level contemplated in the currently 
assigned 30 disability rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  There record is replete with objective medical 
evidence which indicates that the Veteran's problems are in 
large measure to due his long-standing polysubstance abuse.   

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the  
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased rating for his 
service-connected PTSD. 




ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


